

116 SRES 371 ATS: Reaffirming the support of the United States for the people of the Republic of South Sudan and calling on all parties to uphold their commitments to peace and dialogue as outlined in the 2018 revitalized peace agreement.
U.S. Senate
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 371IN THE SENATE OF THE UNITED STATESOctober 22, 2019Mr. Coons (for himself, Mr. Isakson, Mr. Durbin, Mr. Young, Mr. Gardner, Mr. Kaine, Mr. Van Hollen, Mr. Cardin, Mr. Cruz, Mr. Wicker, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, with an amendment and an amendment to the preambleJanuary 15, 2020 Considered, amended, and agreed to with an amended preambleRESOLUTIONReaffirming the support of the United States for the people of the Republic of South Sudan and
			 calling on all parties to uphold their commitments to peace and dialogue
			 as outlined in the 2018 revitalized peace agreement.
	
 Whereas the people and Government of the United States have a deep and abiding interest in South Sudan’s democratic development and post-conflict stabilization;
 Whereas the United States was a critical partner in the drafting and implementation of the 2005 Comprehensive Peace Agreement that laid the groundwork for the 2011 referendum on self-determination, through which the people of South Sudan overwhelmingly voted for independence;
 Whereas the United States recognized South Sudan as a sovereign, independent state on July 9, 2011; Whereas, since the onset of the civil war in South Sudan in December 2013, nearly 400,000 South Sudanese citizens are estimated to have been killed, 1,900,000 have been internally displaced, and 2,300,000 have fled the country and registered as refugees;
 Whereas violence erupted in Juba in July 2016 and spread throughout the country in violation of the August 17, 2015, Agreement on the Resolution of the Conflict in the Republic of South Sudan (ARCSS);
 Whereas the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan (R-ARCSS), signed on September 12, 2018, affirmed the Parties’ commitment to the permanent ceasefire, humanitarian access, and respect for human rights, and established two phases of implementation, an 8-month Pre-Transitional Period followed by a 36 month Transitional Period that includes the establishment of a Revitalized Transitional Government of National Unity (RTGoNU), and calls for elections 60 days prior to the end of the Transitional Period to establish a democratic government;
 Whereas the R-ARCSS stipulates that the signatories will create an enabling political, administrative, operational, and legal environment for the delivery of humanitarian assistance and civilian protection;
 Whereas two extensions to the deadline to form the RTGoNU have been granted to allow additional time to complete critical Pre-Transitional tasks, including agreement on the number and boundaries of states and important security arrangements;
 Whereas the United States Department of State 2018 Country Report on Human Rights Practices in South Sudan states that both the government and opposition forces engaged in serious human rights abuses by perpetrating extrajudicial killings, including ethnically based targeted killings of civilians, and by engaging in arbitrary detentions, torture, rape, beatings, and looting of property;
 Whereas, on March 15, 2019, the United Nations Security Council extended the mandate of the United Nations Mission in South Sudan (UNMISS) for one year and authorized UNMISS to use all necessary means to deter violence against civilians, to prevent and respond to sexual and gender-based violence, and to foster a secure environment for the return or relocation of internally displaced persons (IDPs) and refugees;
 Whereas the people of South Sudan continue to suffer from a humanitarian crisis, despite over $4,500,000,000 in United States humanitarian aid provided since the conflict began, with more than half the population experiencing acute food insecurity at the peak of the lean season in 2019, and humanitarian organizations are providing more than 5,300,000 people with lifesaving assistance and other vital support services, such as medical care to survivors of sexual violence and facilitating access to education to over 690,000 children;
 Whereas South Sudan has been at the lowest tier of the Department of State's Trafficking in Persons rankings since 2015, indicating that its government does not fully meet the minimum standards for the elimination of trafficking and is not making significant efforts to do so;
 Whereas impunity for past atrocities, corruption, and capture of key sectors of the national economy, such as the oil and mining sectors, continues to drive violence in South Sudan, and signatories to the R-ARCSS committed to the establishment of transitional justice and economic and resource management measures;
 Whereas the United Nations Security Council adopted resolution 2471 on May 30, 2019, to extend its sanctions regime in South Sudan and renew the prohibition of the supply, sale, or transfer to South Sudan of arms and related material or the provision of training, technical, and financial assistance related to military activities or materials until May 31, 2020; and
 Whereas peace and security in South Sudan is critical to peace and security in East Africa: Now, therefore, be it
	
 That the Senate— (1)supports a sustainable peace and democracy in South Sudan;
 (2)calls on the incumbent government and all other signatories of the R-ARCSS to— (A)take concrete and meaningful steps to create an enabling environment, to include security arrangements for Juba and the unification of forces, for all relevant stakeholders to participate actively in the formation of the RTGoNU and South Sudan’s democratic development and post-conflict stabilization;
 (B)take immediate action to resolve peacefully the remaining political issues for negotiation during the Pre-Transitional Period, including agreement on the number and boundaries of states;
 (C)adhere to the cessation of hostilities and ensure humanitarian access; (D)immediately release all political prisoners and fulfill their responsibility to protect civilians;
 (E)ensure respect for the right to freedom of expression, association, and peaceful assembly; and (F)cease recruitment and immediately release all child soldiers under the command or influence of the South Sudan People's Defense Forces (SSPDF) and its associated militias;
 (3)calls on heads of state of member countries of the Intergovernmental Authority on Development in East Africa to engage South Sudanese leaders and parties to uphold their commitments to the peace agreement, including maintaining the cease-fire, to make good-faith progress toward peacefully forming the RTGoNU, and to resolve other key issues;
 (4)calls on the Secretary of State and the Administrator of the United States Agency for International Development (USAID) to—
 (A)intensify bilateral and multilateral diplomatic efforts to demonstrate the commitment of the United States to helping achieve a permanent and sustainable peace in South Sudan on par with its commitment to ameliorate the suffering of the South Sudanese people;
 (B)elevate and consult additional voices in South Sudan to broaden the constituency and shared responsibility for maintaining peace and fulfilling the commitments of the Pre-Transitional and Transitional periods; and
 (C)continue to support civilians, particularly women and children, who have been adversely affected by the civil war, and provide assistance to meet humanitarian needs and support peacebuilding, conflict prevention, transitional justice, and reconciliation efforts led by local civil society;
 (5)urges the Secretary of State and the United States Permanent Representative to the United Nations to monitor implementation of the UNMISS mandate authorized by United Nations Security Council Resolution 2459 (2019) and ensure that any return or relocation of IDPs from United Nations Protection of Civilian sites are safe, informed, voluntary, dignified, and conducted in coordination with humanitarian actors;
 (6)urges the Secretary of State, in conjunction with the Secretary of the Treasury to continue to monitor human rights abuses and corruption in South Sudan and take decisive action using authorities granted under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);
 (7)urges the Secretary of the Treasury to exercise all options to prevent, detect, investigate, and mitigate money laundering activities; and
 (8)supports implementation and subsequent renewal of the United Nations Security Council arms embargo in South Sudan to prevent continued illicit acquisition of arms and military equipment by all parties and the proliferation of weapons throughout the country.